Appeal from an order of the Supreme Court, Wayne County (Stephen R. Sirkin, A.J.), entered August 11, 2004 in a declaratory judgment action. The order, insofar as appealed from, denied plaintiffs cross motion for summary judgment.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs (see Hughes v Nussbaumer, Clarke & Velzy, 140 AD2d 988 [1988]; Chase Manhattan Bank, N.A. v Roberts & Roberts, 63 AD2d 566, 567 [1978]; see also CPLR 5501 [a] [1]). Present—Pigott, Jr., PJ., Green, Hurlbutt, Kehoe and Pine, JJ.